Citation Nr: 0710456	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-13 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than June 3, 2002, 
for service connection for bipolar disorder, depressive type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1986.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
veteran later moved to Washington State and his file was 
transferred to the RO there, in Seattle.  

The August 2002 RO decision at issue granted service 
connection for bipolar disorder, depressive type, 
retroactively effective from June 3, 2002, and assigned an 
initial rating of 30 percent.  A subsequent June 2003 RO 
decision increased the rating to 100 percent, also effective 
as of June 3, 2002.  The veteran wants an earlier effective 
date for the grant of service connection for his 
psychiatric disorder.

To support his claim, the veteran testified at a hearing at 
the RO in November 2005.  The undersigned Veterans Law Judge 
of the Board presided.  The veteran submitted additional 
evidence during the hearing and waived his right to have the 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).


FINDINGS OF FACT

1.  A rating decision in May 1988 denied service connection 
for a psychiatric disorder.  The veteran was notified of that 
decision and apprised of his procedural and appellate rights, 
and he did not file a notice of disagreement (NOD) in 
response, within one year, to initiate an appeal.

2.  The veteran submitted an application to reopen this claim 
on July 8, 1997.  And it is just as likely as not that his 
current psychiatric disorder has been manifest since that 
time.  

3.  The August 2002 rating decision at issue granted service 
connection for bipolar disorder, depressive type, effective 
from June 3, 2002.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria are met for the assignment of an earlier effective 
date of July 8, 1997, for the grant of service connection for 
bipolar disorder, depressive type.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.



In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a December 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records have been obtained and, 
as mentioned, he had a hearing and was provided VA 
compensation examinations.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  He submitted 
additional evidence during his November 2005 travel Board 
hearing and waived his right to have it initially considered 
by the RO.  38 C.F.R. §§ 20.800, 20.1304(c).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in August 2002 - before sending the veteran a VCAA 
letter on the effective date issue in December 2004.  But 
bear in mind the RO readjudicated his claim in the February 
2004 statement of the case (SOC) and even more recently in 
the August 2006 supplemental SOC (SSOC) based on the 
additional evidence that had been submitted since the August 
2002 rating decision at issue and February 2004 SOC.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

In cases like this one at hand, however, where service 
connection has been granted and an initial disability rating 
and effective date assigned, the typical service-connection 
claim has been more than substantiated - it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required in this 
case and the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of the 
veteran's claim at this time.  Mayfield v. Nicholson 
(Mayfield III), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  



Analysis

The record shows that an RO rating decision in April 1988 
initially denied service connection for a chronic acquired 
psychiatric disorder on the premise this condition was not 
shown in the veteran's service medical records or 
within the applicable one-year presumptive period following 
his discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

After receipt of additional evidence, a rating decision in 
May 1988 continued to deny service connection for a 
psychiatric disorder.  Notice of the April 1988 decision was 
mailed to the veteran in April 1988, but he was not notified 
of the May 1988 decision at that time.  

In February 1989, the veteran submitted another formal claim 
for service connection, VA Form 21-526.  The RO wrote him in 
March 1989 requesting that he provide the complete addresses 
of physicians he had named on his claim form.  The RO's 
letter was returned by the U.S. Post Office, marked "Moved 
left no address."  In August 1989, the veteran again wrote 
the RO to request that his claim be reopened.  The RO again 
wrote him in response, in August 1989 and at his new address, 
requesting that he provide the addresses of the physicians he 
had previously named.  In September 1989, the RO belatedly 
notified him that his service connection claim had again been 
denied in May 1988.  No further communication was received 
from him until April 1991, when he wrote requesting a copy of 
his DD Form 214.  

On July 8, 1997, the veteran again wrote the RO, indicating 
he wanted to reopen his claim.  He noted that he had 
previously applied, but was "unlocatable," and he requested 
assistance in reopening his claim.  The RO responded to his 
letter in November 1997, advising him that he had been 
notified of the previous denial in an April 19, 1988, letter, 
and noting that the appeal period had expired.  So the letter 
advised him of the best type of evidence that would help in 
reopening his claim.  



The veteran next wrote the RO on April 17, 1998, stating, 
"[i]n connection with my pending claim for compensation for 
PTSD, I am resuming treatment for PTSD at VAMC Seattle."  
The file does not reflect that the RO took any action on that 
communication from him.  

On June 3, 2002, another letter was received from the veteran 
requesting that his claim be reopened.  And in support of his 
claim, he submitted private medical records reflecting 
psychiatric treatment since December 1988.  Even more 
supporting medical records were later received and the RO's 
rating decision in August 2002 granted service connection for 
bipolar disorder, depressive type, effective from June 3, 
2002 (the date of receipt of the veteran's most recent 
petition to reopen his claim).  Still further medical 
records, including the report of a March 1988 VA psychiatric 
compensation examination, were received after that August 
2002 rating decision.  

The veteran testified at a hearing before the Board at the RO 
in November 2005.  He stated that, during service, he had 
symptoms of his psychiatric disability that was later 
diagnosed as bipolar disorder.  His representative also 
indicated the veteran was homeless, perhaps even 
hospitalized, at the time of the prior 1988 decisions - so 
he was not in the "right frame of mind" back then to have 
filed a timely NOD since he was experiencing the effects of 
his psychiatric disorder.  They therefore believe the 
effective date for his psychiatric disorder should go back to 
1988.

In general, the effective date for a grant of service 
connection after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  

Here, as mentioned, prior RO rating decisions in April and 
May 1988 denied service connection for a chronic acquired 
psychiatric disorder.  The RO apprised the veteran of the 
April 1988 decision later that same month, but inexplicably 
did not notify him of the May 1988 decision until September 
1989.  And because of that lengthy delay, he had one year 
from September 1989 (as opposed to May 1988) to file an NOD 
to initiate an appeal of that decision.  Regardless of that, 
though, he did not file a timely NOD even using that latter 
date of notification of the RO's decision denying his claim.  
There is no legal provision for extending the time period for 
filing an NOD, even assuming for the sake of argument the 
veteran was indeed experiencing the effects of his 
psychiatric disorder and was homeless and destitute, etc., 
when the RO issued those prior decisions.  That is to say, 
even those unfortunate circumstances did not equitably toll 
(i.e., stop the clock from ticking on) the one year he had 
for appealing those decisions after receiving notification of 
them.  Therefore, those 1988 RO rating decisions are final 
and binding on him based on the evidence then of record.  See 
38 C.F.R. § 20.1103.

It was the veteran's responsibility to keep the RO apprised 
of his current address during 1988 and 1989.  If he did not, 
"there [was] no burden on the part of the VA to turn up 
heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  Although the RO initially had some 
difficulty in locating him in 1989, as evidenced by the 
postal service returning one letter as undeliverable, the RO 
eventually was able to locate him later that same year at 
another address and promptly sent him another letter 
containing the same information.  And there is no credible 
indication he did not receive that subsequent letter, 
although he now makes the general proclamation that he was 
"unlocatable."  The Court has held there is a "presumption 
of administrative regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties - including insofar as mailing notices, etc.  To 
rebut this presumption, there must be "clear evidence" to 
the contrary that either VA's regular mailing practices were 
not regular or they were not followed.  More precisely, the 
veteran must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses to contact him.  See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 214 
(2000); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, 
though, no clear evidence to the contrary has been presented 
with which to rebut the presumption of administrative 
regularity.  It is therefore presumed that timely notice was 
sent to the veteran at his most recent address of record, 
including when finally locating him in 1989.



The veteran's August 1989 communication clearly indicated his 
desire to "reopen" his claim (which, itself, is an 
acknowledgment of the finality of the prior decisions and, of 
equal or even greater significance, his awareness of them), 
rather than expressing his disagreement with those earlier 
decisions, so that document cannot be considered an NOD.  See 
38 C.F.R. § 20.201.  His failure to respond to the RO's 
August 1989 request for information within one year 
constituted abandonment of his application to reopen.  See 
38 C.F.R. § 3.158(a).  Further, this regulation provides 
that, "[s]hould the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim."  
See also Melton v. West, 13 Vet. App. 442 (2000).

The RO apparently determined that the statement received from 
the veteran on June 3, 2002, constituted his application to 
reopen his claim and assigned that date as the effective date 
for service connection, pursuant to 38 C.F.R. §§ 3.158(a) and 
3.400(q)(1)(ii) and Melton.  

The Board, however, finds that the statement that was earlier 
received by the RO on July 8, 1997, also constituted an 
application to reopen the veteran's claim.  The RO advised 
him when responding to that letter in November 1997 to submit 
new and material evidence to reopen his claim and notified 
him of the type of evidence that would be helpful in that 
regard.  In April 1998, within one year of the RO's November 
1997 letter, he responded that he was receiving treatment at 
a VA facility for a psychiatric disorder - albeit PTSD (as 
opposed to the depressive-type bipolar disorder eventually 
service connected).  That letter put the RO on notice of the 
existence of pertinent medical evidence that was already 
constructively in VA's possession, thereby triggering VA's 
duty to assist him in substantiating his claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995).  Hence, the veteran's claim remained 
pending from that date.

That finding does not end our analysis, however.  Section 
3.400(q)(1)(ii) also states that the proper effective date 
will be the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  So the Board also 
must look to the evidence to determine when "entitlement 
arose," i.e., when the veteran's psychiatric disability was 
first shown and indicated to be related to his service.

The available treatment records reflect varying psychiatric 
diagnoses over the years, dating back to service.  In 
September 1985, while in service, the veteran received a 
diagnosis of adjustment disorder with depressed mood.  There 
also was a reference to passive/aggressive traits in February 
1986, and he complained of depression or excessive worry 
(anxiety) over his then present situation when examined in 
February 1986 for separation from service.  [Note:  the 
"present situation" mentioned as precipitating his 
depression and anxiety apparently concerned his pending 
discharge from the military for failing to earlier disclose 
that he had been formally charged prior to service with 
receiving a stolen credit card).  His military service ended 
in April 1986.

The earliest post-service psychiatric diagnosis of record - 
atypical psychosis - was assigned by a private examiner in 
January 1988.  A VA examiner in March 1988 diagnosed 
schizophrenic reaction.  A private examiner in November 1988 
listed a diagnosis of major depression with psychosis.  
Other diagnoses in 1988 and 1989 included psychosis, 
depressive disorder with psychotic features, and 
schizophrenia.  A private examiner in January 1990 diagnosed 
bipolar disorder with psychotic symptoms.  Diagnoses since 
that time have primarily pointed to bipolar disorder, but 
have also included schizoaffective disorder.  



Clearly, the veteran has been treated for psychiatric 
problems following service since at least January 1988.  
Although the diagnosis that has been assigned for his 
psychiatric symptoms since service has varied, there has been 
no apparent gap in his manifestations.  Moreover, no examiner 
has distinguished the current diagnosis - bipolar disorder 
- from the earlier diagnoses or from the manifestations in 
service.  Accordingly, the Board finds that the veteran's 
current psychiatric disorder has been present at least since 
he submitted his application to reopen his service connection 
claim on July 8, 1997.  

Therefore, affording the veteran the benefit of the doubt, 
the Board concludes that the criteria for service connection 
were met when he submitted his application to reopen his 
claim on July 8, 1997.  So that earlier date is the proper 
effective date for the grant of service connection for his 
psychiatric disorder, currently diagnosed as bipolar 
disorder, depressive type.  38 U.S.C.A. §§ 5107, 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  


ORDER

An earlier effective date of July 8, 1997, is assigned for 
service connection for bipolar disorder, depressive type.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


